PER CURIAM.
This cause is before the Court on appeal from the judgment of the Circuit Court, Second Judicial Circuit, entered, on a jury verdict finding Defendant guilty of involuntary sexual battery and burglary of a dwelling and sentencing him as a multiple felony offender to thirty (30) years imprisonment for involuntary sexual battery, and life imprisonment for burglary.
The public defender has filed a brief reviewing the evidence in this case and any possible objections by Defendant to the proceedings below, with the conclusion that no error occurred in the proceedings. On motion of the public defender, this Court has allowed Defendant additional time within which to file any brief in his own behalf he may , deem advisable. No such brief has been filed. We have, nevertheless, reviewed the record and find no error.
Accordingly, the judgment is AFFIRMED.
BOYER, Acting C. J., and MILLS and BOOTH, JJ., concur.